In an action to rescind a contract for the sale and purchase of a patent and a trade-mark, a counterclaim to recover moneys alleged to be due under the contract and otherwise was interposed. The appeal is from an order *933modifying appellant’s demand for a bill of particulars. Order modified by striking out the ordering paragraph and by substituting therefor ordering provisions as follows: 1. Item “ 1 ” of the demand is modified by striking out all but subdivision D thereof and by adding a provision requiring respondents to furnish brief descriptions of the “ two kinds of lines ” referred to in paragraph “ 7 ” of the answer. 2. Item “2” of the demand is modified by striking therefrom everything following the word “ issuance ” and by adding thereto a provision requiring respondents to state whether all features of the patent referred to in paragraph “ 10 ” of the answer were permitted to be used by the respondent corporation. 3. Item “ 3 ” of the demand is struck out in its entirety and a provision is substituted therefor requiring respondents to state the manner in which it is claimed appellant had knowledge that the respondent corporation freely used features of the patent of respondent Joseph J. Auerhaan. 4. Items “ 4 ” and “ 5 ” of the demand are struck out. 5. Item “ 6 ” of the demand is struck out, having been withdrawn by appellant. 6. Item “7” of the demand is allowed. As so modified, order affirmed, without costs. The bill of particulars is to be served, if respondents be so advised, within 10 days after entry of the order hereon. With reference to item “ 7 ” of the demand, respondents may state in the bill of particulars their present lack of knowledge as to this item, in which event, they shall serve a supplemental bill of particulars with respect to this item within 20 days after completion of the examination before trial of appellant. Under the circumstances disclosed by this record, it is our opinion that respondents should be required to furnish a bill of particulars as indicated herein. Nolan, P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased. Settle order on notice.